    

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

799467.1 3892.42551

ALAN B. YUTER (SBN 101534)

agter@selmanlaw.com
NATHANIEL S.G. BRAUN (SBN 269087)

nbraun@selmanlaw.com

MICHAEL B. GELFOUND (SBN 297413)
mgelfound@selmanlaw.com

SELMAN BREITMAN LLP

11766 Wilshire Blvd., Sixth Floor

Los Angeles, CA 90025-6538

Telephone: 310.445.0800

Facsimile: 310.4'73.2525

 

Attorney for
NAUTILUS INSURANCE COMPANY

 
 
 
 
 
 
 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

NAUTILUS INSURANCE COMPANY,
Plaintiff,
v.

LA NUEVA ESTRELLA, LLC; JENNIFER
JUDITH RIVERA NUNEZ, by and through
her Guardian ad Litem Diafra Rivera Cruz;
IMELDA RAMIREZ CARRILLO; MARIA
LILIA RAMIREZ CARRILLO, individually
and as Guardian ad Litem for ANAYELI
PEREZ RAMIREZ and LUIS ANGEL
PEREZ RAMIREZ, minors; ADELINA
CAl\/[POS DE MORALES, individually and
on behalf of the Estate of Jose Morales
Campos, deceased; JOSE MORALES
CAMPOS (son of decedent lose Morales
Campos); EVA MARIE TAMAYO; ANA I.
LEYVA; FERNANDO MORALES
CAMPOS; VICTOR ARTEAGA; VICTOR
HERNANDEZ SANTOS; GIOVANNA
VAZQUEZ MARTINEZ; CARMELO
GONZALEZ SANCHEZ; FLORINA LOPEZ
DE RUIZ; and MARIA CONSUELO
OLIVARES OCHOA,

 

Case NO. l:lS-CV-00206-LJO-EPG

JOINT STIPULATION TO CONTINUE
SCHEDULING CONFERENCE

1

 

 

JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
y 24
25
26
27

28

799467.1 3892.42551

Defendants.'

 

 

TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

PLEASE TAKE NOTICE that Plaintiff Nautilus Insurance Company (“Nautilus”), by
and through its attorneys of record Selman Breitman, LLP, Defendant<La Nueva Estrella, LLC,
by and through their attorneys of record Arthofer & Tonkin, Defendant Jennifer Judith Rivera
Nunez, by and through her Guardian ad /Litem Diafra Rivera Cruz, by and through her attorney
of record the Law Off1ces of Jake D. Finkel, APC, Defendants Imelda Ramirez Carrillo, Maria
Lilia Ramirez Carrillo, Anayeli Perez Ramirez, and Luis Angel Perez Rarnirez (on behalf of
Fernando Ramirez, deceased, and Petra Carrillo, deceased), by and through their attorneys of
record Perez, Williarns, Medina & Rodriguez, LLP, Defendants Adelina Carnpos de Morales,
individually and on behalf of the Estate of Jose Morales Bravo, Jose Morales Campos, Eva
Marie Tamayo, Ana I. Leyva, and Fernando Morales Campos (on behalf of Jose Morales Bravo,
deceased), by and through their attorney of record Shane LaW, Defendants Victor Arteaga,
Victor Hernandez Santos, Giovanna Vazquez Martinez, Carmelo Gonzales Sanchez, Florina
Lopez de Ruiz, and Maria Consuelo Olivares Ochoa, by and through their attorneys of record
Law Offices of Brown & Gessell, (all parties are collectively, the “Parties”), hereby enter into
the following stipulation to continue the Initial Scheduling Conference in this matter presently
set for October 22, 2018.

RECITALS:

WHEREAS Defendant Jennifer Judith Rivera Nunez, by and through her Guardian ad
Litem Diafra Rivera Cruz, filed a Complaint on August 22, 2016 in Merced Superior Court, Case
No. l6CV-02493, styled Rivera v. Autobuses Coordl`nados U.S.A., Inc., et. al.

WHEREAS Defendants Imelda Ramirez Carrillo, Maria Lilia Ramirez Carrillo, Anayeli
Perez Ramirez and Luis Angel Perez Rarnirez (on behalf of Fernando Ramirez, deceased and
Petra Carrillo, deceased), filed a Complaint on September l, 2016 in Merced Superior Court,

Case No. l6CV-02569, styled Carrl`llo, et al. v. Vasquez, et al. Defendants also filed a separate

l 2
JOINT STIPULATION TO CONTINUE SCHEDULlNG CONFERENCE

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

799467.1 3892.42551

 

action in Merced Superior Court, Case No. 18CV-03019.

WHEREAS Defendants Adelina Campos de Morales, individually and on behalf of the
Estate of Jose Morales Bravo, Jose Morales Campos, Eva Marie Tamayo, Ana 1. Leyva, and
Fernando Morales Compos (on behalf of Jose Morales Bravo, deceased), filed a Complaint on
September 23, 2016 in Merced -Superior Court, Case No. 16CV-02876, styled Campos v.
Autobuses.

WHEREAS Defendants Victor Arteaga, Victor Hernandez Santos, Giovanna Vazquez
Martinez, Carmelo Gonzalez Sanchez, Florina Lopez de Ruiz, and Maria Consuelo Olivares
Ochoa, filed a Complaint on October 27, 2016 in Merced Superior Court, Case No. 16CV-
03274, styled Artega, et al. v. Vasquez et al.

WHEREAS Nautilus filed a Complaint on February 8, 2018 in United States District
Court, Eastern District of California - Fresno Division, Case No. 1:18-CV-OO206-LJO-EPG,
styled Nautilus lnsurance Company v. La Nueva Estrella, LLC, et al.

WHEREAS there is a mediation in the Underlying Action set for November 6, 2018, at
which all parties Will be present and may resolve this matter.

WHEREAS the parties agree to continue the initial scheduling conference from
October 22, 2018 at 9:30 a.m. to January 10, 2019 at 10:30 a.m.

STIPULATION: l

Based on the foregoing recitals, the Parties, by and through their respective attorneys of

record, hereby stipulate and request that the Court continue the initial scheduling conference in

this matter to January 10, 2019, at 10:30 a.m.

3
JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

‘23

24

25

26

27

28

799467.1 3892.4255]

 

DATED: October 17, 2018

DATED: October 17, 2018

/

DATED: October 17, 2018

NATHANIEL S.Gi BRAUN
SELMAN BREITMAN LLP

/s/ -- Nathaniel Braun
By:
NATHANIEL S.G. BRAUN
Attorney for NAUTILUS INSURANCE
COl\/H’ANY

 

KENNETH B. ARTHOFER
ARTH_OFER & TONKIN LAW OFFICES

/s/-- Kenneth Arthofer

By:
KENNETH B. ARTHOFER

Attorney for LA NUEVA ESTRELLA, LLC

 

JAKE D. FINKEL
LAW OFFICES OF JAKE D. FINKEL, APC

/s/ -- lake Finkel
By:
JAKE D. FINKEL
Attorney for JENNIFER JUDITH RIVERA
NUNEZ, by and through her Guardian ad Litem
Diafra Rivera Cruz

 

4
JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

799467.1 3892.42551

 

DATED: October 17, 2018

DATED: October 17, 2018

ANTONIO RODRIGUEZ, JR. _
PEREZ WILLIAMS MEDINA RODRIGUEZ,
LLP

/s/ -- Antom'o Rodriguez Ir.

By:
ANTONIO RODRIGUEZ, JR.

Attorney for IMELDA RAMIREZ CARRILLO,
MARIA LILIA RAMIREZ CARRILLO,
ANAYELI PEREZ RAMIREZ, LUIS ANGEL
PEREZ RAMIREZ (on behalf of Fernando
Ramirez, deceased, and Petra Carrillo,
deceased)

 

DAVID R. SHANE
SHANE LAW

/s/ -- David Shane
By:

 

DAVID R. SHANE
Attorney for ADELINA CAMPOS DE
MORALES, individual and on behalf of the
estate of Jose Morales Bravo, JOSE MORALES
CAMPOS, EVA MARIE TAMAYO, ANA 1.
LEYVA, and FERNANDO MORALES
CAMPOS (on behalf of Jose Morales Bravo,
deceased)

5

]OINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

799467.1 3892.42551

 

DATED: October 17, 2018

DOUGLAS A. GESSELL
LAW OFFICES OF BROWN & GESSELL

/s/ -- Douglas A. Gessell

By:
DOUGLAS A. GESSELL

Attorney for VICTOR ARTEAGA, VICTOR
HERNANDEZ SANTOS, GIOVANNA
VAZQUEZ MARTINEZ, CARMELO
GONZALES SANCHEZ, FLORINA LOPEZ
DE RUIZ, and MARIA CONSUELO
OLIVARES OCHOA

 

I attest that all electronic signatories listed above, and on whose behalf this stipulation is

submitted, concur in the stipulation’s content and have authorized the filing of this stipulation.

DATED: October 17, 2018

SELMAN BREITMAN LLP

By:

/s/ -- Nathaniel Braun

 

ALAN B. YUTER -
NATHANIEL S.G. BRAUN
MICHAEL B. GELFOUND
Attorneys for Plaintiff NAUTILUS
INSURANCE COMPANY

6

JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

 

 

2 1 [PROPOSED] ORDER
3 Having considered the stipulation of all the parties to this action, the Court finds that
4 good cause exists to approve the stipulation and that the Initial Scheduling Conference in this

5 matter be set for January 10, 2019 at 10:30 a.m.

7 IT IS SO ORDERED

8 _
9 DATED: Od~\ ,2018 g\f Ai

1 0 JUDGE OF THE U.S. DISTRICT COURT

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

7
JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE

 

799467.1 3892.42551

 

 

 

